DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-22-2021 is acknowledged.
	Claims included in the prosecution are 1-15, 17-18 and 20-21.
	In view of the amendment, the 112, 2nd paragraph rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Menzaglu (US 2014/0221277) in combination with Patel (US 2014/0171457 A1) or  Schteigart (US 2016/0376308), further in combination with .Demopulos (US 2016/0067219).
.	Menzaglu discloses kappa opioid agonist with the claimed basic structure CR665 (in instant claim) for the treatment of pain (Abstract, 0090-0103, 0130, 0141, 0149). Although Menzaglu does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling 
	Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time (Abstract, 0006-0012)
 	Schteigart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	What is lacking in Menzaglu is the teaching of the administration the agonist in the form of an implant.
	Demopulos teaches the administration of kappa-opioid receptor agonist in various forms of sustained release vehicles (Abstract, 0026, 0110 and 0169).
	To deliver the kappa-opioid receptor agonists in a polymeric matrix would have been obvious to one of ordinary skill in the art since such a use delivers the claimed kappa-opioid receptor agonists in a sustained release manner as suggested by Patel or Schteigart. To deliver the sustained release formulations of the kappa-opioid receptor agonists in an implant would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Demopulos teaches  that sustained release formulations of the kappa-opioid receptor agonists could delivered in an implant.
2.	 Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderaj et al (European Journal of Pharmacology, 2008) or Hughes (The open Medicinal Chemistry Journal, 2013) of record in combination with Patel (US .
	Vanderaj discloses the analgesic activity of new class of kappa opioid agonists with the claimed basic structure (Abstract and entire publication).  Although Vanderaj does not disclose all of the claimed compounds, it would have been obvious to one of ordinary skill in the art that homologues or other tetrapeptides falling within the basic structure of kappa opioid agonists taught by Vanderaj with a reasonable expectation of success.
	Similarly Hughes teaches the treatment of pain using the kappa-opioid receptor agonist (CR665) which has the same basic structure (see the Figures and entire publication).
	What is lacking in Vanderaj and Hughes is the preparation of the kappa opioid receptor agonists in a polymeric matrix and the delivery of the sustained release formulation in an implant. 
	Patel teaches biocompatible polymeric matrix system (ethylene vinyl acetate copolymer for sustained release of buprenorphine (kappa-opioid receptor inverse agonist) for the treatment of pain. Such a polymeric matrix enables the compound to relieve the pain over a period of time (Abstract, 0006-0012)
 	Schteigart teaches that kappa-opioid receptor agonists could be administered in polymeric matrix sustained release vehicles (Abstract, Figures, 0128, 0160, 0164-0166, 0175).
	Demopulos teaches the administration of kappa-opioid receptor agonist in various forms of sustained release vehicles (Abstract, 0026, 0110 and 0169).


	Applicant’s arguments and the affidavit based on implant studies have been fully considered, but are deemed to be moot in view of the new rejections made based on the amendments to the claims intruding ‘implant’.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612